                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


HOME BANK, N.A.                                                   PLAINTIFF

V.                                          CIVIL NO. 5:19-CV-28-DCB-MTP



GEORGE TARVER OPERATING CO., LLC
and JOHN D. TARVER, individually                                 DEFENDANTS



                                    ORDER

      Before the Court is Plaintiff Home Bank, N.A. ("Home Bank")'s

Motion for Default Judgment (Doc. 8).

      Plaintiff Home Bank1 is a national banking association with

its principal place of business in Louisiana. Doc. 1, p. 1.

Defendant George Tarver Operating Co., LLC (“GTO”) is a Mississippi

limited liability company with its principal place of business in

Mississippi. Doc. 1, p. 1. It may be served with process by service

upon its registered agent and sole member and manager, John Tarver.

Doc. 1, p. 1. Defendant John Tarver is a Mississippi resident “and

not a resident of Louisiana.” Doc. 1, p. 1.




1 Plaintiff Home Bank properly filed a Corporate Disclosure Statement, pursuant
to FED. R. CIV. P. 7.1(a), identifying that Home Bancorp, Inc., is a publicly
held corporation that owns 10% or more of the common shares of Home Bank. See
Doc. 2.
      Home Bank served GTO and John Tarver (“Tarver”) with a Summons

and a copy of its Complaint on May 4, 2019. Docs. 4, 5. Pursuant

to FED. R. CIV. P. 12(a), the defendants’ responsive pleadings were

due by May 28, 2019.       The defendants failed to appear, plead, or

otherwise defend prior to the expiration of that date. On June 5,

2019, Home Bank filed a motion for entry of default, and the Clerk

of this Court entered default against the defendants. Doc. 6.

                                    Background

      This litigation arises from nonpayment of two promissory

notes. In August 2018, GTO executed and delivered a promissory

note to Home Bank in the amount of $219,590.67, together with

interest thereon at the fixed rate of 6.000% per annum based on a

year of 360 days, computed on a 365/360 basis, with a final payment

of all unpaid principal and interest being due on August 21, 2023.

Doc. 1, p. 2; see Doc. 1-1. Home Bank refers to this promissory

note as “Note 1.” In consideration of Home Bank's extending credit

to GTO, Tarver executed and delivered to Home Bank a continuing

guaranty. Doc. 1, p. 2; see Doc. 1-2. Home Bank contends that the

Guaranty2 (Doc. 1-2) provides for Tarver’s continuing guarantee of


2Regarding the continuing guaranties John Tarver executed and delivered to Home
Bank,
      The Guaranty provides for the full and punctual payment, performance
      and satisfaction of the indebtedness, now existing or hereafter
      arising or acquired on an open and continuing basis, together with
      all interest, lender attorneys’ fees and costs and expenses incurred
      in connection with the enforcement of the guaranty, and all other
      fees and charges of whatsoever nature and kind, as may be directed
      by the court. John D. Tarver is over 21 years of age, of sound mind,
      and is not in the military.

                                      2
the full and punctual payment, performance and satisfaction of the

indebtedness. Doc. 1, p. 3.

       GTO allegedly failed to pay Note 1 according to its terms.

Doc. 1, p. 2. Home Bank “exercised its rights under the terms of

Note 1 to accelerate the balance due.” Doc. 1, p. 3. Home Bank

asserts that it made demand on GTO to pay the balance due on March

11, 2019. Doc. 1, p. 3; see Doc. 1-3. GTO has allegedly failed to

pay the balance. Id. Therefore, as of April 1, 2019, GTO owes a

total of $214,777.01 on Note 1. Id. Interest continues to accrue

at the rate of $35.61 per day. Id.

       Home Bank states that in December 2014, GTO executed and

delivered     a   promissory   note    to   Home   Bank   in   the   amount   of

$399,917.23, together with interest thereon at the fixed rate of

5.500% per annum based on a year of 360 days, computed on a 365/360

basis, with a final payment of all unpaid principal and interest

being due on November 25, 2019. Doc. 1, pp. 3-4; see Doc. 1-4.

Home   Bank   refers    to   this     promissory   note   as   “Note   2.”    In

consideration of Home Bank's extending credit to GTO, Tarver

executed and delivered to Home Bank a continuing guaranty. Doc. 1,

p. 4; see Doc. 1-5. Home Bank contends that the Guaranty (Doc. 1-

5) provides for Tarver’s continuing guarantee of the full and




Doc. 8-1, p. 2.

                                        3
punctual     payment,     performance      and    satisfaction        of    the

indebtedness. Doc. 1, p. 4.

     GTO allegedly failed to pay Note 2 according to its terms.

Doc. 1, p. 2. Home Bank “exercised its rights under the terms of

Note 2 to accelerate the balance due.” Doc. 1, p. 4. Home Bank

made demand on GTO to pay the balance due on March 11, 2019. Doc.

1, p. 4; see Doc. 1-3. GTO has allegedly failed to pay the

balance. Id. Therefore, as of April 1, 2019, GTO owes a total of

$279,313.87 on Note 2. Id. Interest continues to accrue at the

rate of $41.95 per day. Id.

     For relief, Home Bank seeks a judgment against GTO and John

Tarver, individually, on Note 1 for a total of $214,777.013, with

interest at the rate of $35.61 per day until judgment, and on Note

2 for a total of $279,313.874, with interest at the rate of $41.95

per day until judgment, post judgment interest at the federal legal

rate, and attorneys’ fees and costs of collection. In its Motion

for Default Judgment, Home Bank updates the amounts due and

requests a total of $505,384.16, plus post-judgment interest and

reasonable attorneys’ fees in an amount set by the Court.




3 This amount has been updated to $217,432.04 on June   12, 2019, according to
affidavit of Ralph Edwards, submitted by Home Bank in   support of its Motion
for Default Judgment (Doc. 8). Doc. 8-1, p. 3, ¶ 7.
4 This amount has been updated to $287,952.12 on June   12, 2019, according to
affidavit of Ralph Edwards, submitted by Home Bank in   support of its Motion
for Default Judgment (Doc. 8). Doc. 8-1, p. 3, ¶ 7.


                                      4
                              Legal Standard

     After applying for and obtaining an entry of default, the

plaintiff moved for entry of a default judgment. The plaintiff

followed the proper Rule 55 sequence, but that, by itself, is no

guarantee that a default judgment will be entered against the

defendants. Nishimatsu Const. Co. v. Houston Nat. Bank, 515 F.2d

1200, 1206 (5th Cir. 1975).

     Entries of default are generally disfavored in the law. Lacy

v. Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000). When considering

whether to enter a default judgment, courts analyze the following

factors: (1) if the default was caused by a good faith mistake or

excusable neglect; (2) if there has been substantial prejudice;

(3) the harshness of a default judgment; (4) if there are material

issues of fact; (5) if grounds for a default judgment are clearly

established; and (6) if a court would think itself obligated to

set aside the default on the defendant’s motion. Lindsey v. Prive

Corp., 161 F.3d 886, 893 (5th Cir. 1998).

     To recover on a promissory note, Home Bank must show that (1)

the defendant signed it; (2) Home Bank is the present owner or

holder; and (3) the note is in default. United States v. Lawrence,

276 F.3d 193, 197 (5th Cir. 2001).

     Note 1 is signed by John Tarver as member/manager of GTO,

which is listed on Note 1 as the borrower. Doc. 1-1, p. 3. Note 2

                                 5
is signed by George Tarver as member/manager of GTO and John Tarver

as member of GTO, which is listed on Note 2 as the borrower. Doc.

1-4, p. 3. Home Bank is listed on both notes as the lender. Doc.

1-1, p. 1; Doc. 1-4, p. 1. Home Bank alleges that GTO has failed

to pay the notes according to their terms. Doc. 1, pp. 3-4. The

Court finds that Home Bank has produced sufficient evidence to

recover on the promissory notes at issue.

     Applying factors listed above to the action at hand, the Court

finds that grounds for default judgment are clearly established.

Home Bank’s Motion for Default Judgment [Doc. 68] shall be GRANTED.

     Accordingly,

     IT IS HEREBY ORDERED that Plaintiff Home Bank’s Motion for

Default Judgment (Doc. 8) is GRANTED.

     IT IS FURTHER ORDERED that Plaintiff Home Bank will submit to

the Court a proposed Final Judgment within ten (10) days from entry

of this Order.

     SO ORDERED this the 3rd day of July, 2019.

                                        _/s/ David Bramlette________
                                        UNITED STATES DISTRICT JUDGE




                                6
